DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US 2011/0040790 A1), in view of Balasubramanian et al. (US 2015/0379568 A1), hereinafter referred to as Balasubramanian, and further in view of Ahopelto (US 2009/0099932 A1).

Regarding claim 1, Tateno teaches:
An information processing device, comprising:
a processor (Fig. 11 element 201, para [0170], where a CPU is used) configured to:
wherein the voice of the user corresponds to a first voice evaluation associated with the portion of the first piece of content (para [0031], where the speech of the user corresponds to an evaluation sentence), and
determine a first score that indicates a preference of the user to the first piece of content, wherein the determination of the first score is based on a combination of:
one of the positive evaluation or the negative evaluation (Fig. 1 element 12-13, para [0031-33], where the system extracts evaluation information from an evaluation sentence as a positive or negative evaluation or score), and
select the first piece of content from the content list based on the first score (para [0044-45], where content items are recommended to the user based on the determined preference); 
assign the first score to a second piece of content of the plurality of pieces of content based on the first voice evaluation associated with the portion of the first piece of content (para [0044-45], where 
wherein the second piece of content is similar to the selected first piece of content (para [0044-45], where similarity degree is determined);
select the second piece of content based on the assigned first score (para [0044-45], where content items are ranked by similarity); and
control reproduction of the selected second piece of content (para [0044-45], where the items are displayed by degree of similarity).  
Tateno does not teach:
recognize a user corresponding to the information processing device;
control reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list at a first timing based on the recognition of the user;
recognize a voice of the user at a second timing,
determine a response time based on a difference between the first timing and the second timing;
compare the response time and a determined period of time;
determine a first score that indicates a preference of the user to the first piece of content, wherein the determination of the first score is based on a combination of:
one of the positive evaluation or the negative evaluation, and
a result of the comparison between the response time and the determined period of time;
Balasubramanian teaches:
recognize a user corresponding to the information processing device (para [0022], where the user’s general preferences are known, indicating the user is recognized);
control reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list at a first timing based on the recognition of the user (para [0022], where more information related to the 
recognize a voice of the user at a second timing (para [0025], where voice biometric authentication is performed),
determine a first score corresponding to the first piece of content (para [0023], where the score is interpreted as the sentiment deduced from the user’s utterance, using context in the user’s environment and the user’s pitch and volume), wherein
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno by using the user information of Balasubramanian (Balasubramanian para [0022-25]) in the content scoring of Tateno (Tateno para [0044-45]) by using the user profile information as well as contextual information, in order to provide more information to a user, such as in an advertising platform (Balasubramanian para [0022].
Ahopelto teaches:
determine a response time based on a difference between the first timing and the second timing (para [0057], where a response time is determined);
compare the response time and a determined period of time (para [0057], where a response time is compared to another response time, interpreted as the determined period of time);
determine a first score that indicates a preference of the user to the first piece of content (para [0055-57], where the preference value is the score), wherein the determination of the first score is based on a combination of:
one of the positive evaluation or the negative evaluation (para [0055], where the positive or negative comment affects the preference value), and
a result of the comparison between the response time and the determined period of time (para [0057], where the weighting from the response time comparison affects the preference value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by using the preference evaluation of Ahopelto (Ahopelto para [0055-57]) in the content scoring of Tateno in view of Balasubramanian (Tateno para [0044-45]) in order to search users in a network (Ahopelto para [0007]).

Regarding claim 2, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 1, wherein the processor is further configured to manage the content list based on the first score (Tateno para [0044-45], where the content is listed in descending order of the predicted evaluation value or degree of similarity or ascending order of distance).  

Regarding claim 3, Tateno in view of Balasubramanian and Ahopelto teaches:


Regarding claim 4, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 2, wherein the processor is further configured to update the content list based on the first score (Tateno para [0044-45], where the content is listed in descending order of the predicted evaluation value or degree of similarity or ascending order of distance).  

Regarding claim 5, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 1, wherein the processor is further configured to:
detect a specific wording in a speech text based on the first voice evaluation (Tateno para [0032], where the word "like" is extracted as an evaluation word which is used for the scoring), wherein the specific wording is associated with a second score (Tateno para [0048], where the “very much” means the evaluation level is high); and
determine the first score based on the specific wording (Tateno para [0048], where the word "like" is used for the scoring).  

Regarding claim 10, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 1, wherein the processor is further configured to control output of the first score (Tateno para [0045], where the recommendations are output).  

Regarding claim 11, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 10, wherein the processor is further configured to determine a second score based on a second voice evaluation associated with the first piece of content and the determination of the first score (Tateno para [0044-45], [0078], where the “very much” is considered the second voice evaluation as it is evaluated to change the score).  

Regarding claim 14, Tateno teaches:
An information processing method, comprising:
wherein the voice of the user corresponds to a voice evaluation associated with the portion of the first piece of content (para [0031], where the speech of the user corresponds to an evaluation sentence), and

one of the positive evaluation or the negative evaluation (Fig. 1 element 12-13, para [0031-33], where the system extracts evaluation information from an evaluation sentence as a positive or negative evaluation or score), and
selecting, by the processor, the first piece of content from the content list based on the score (para [0044-45], where content items are recommended to the user based on the determined preference); 
assigning, by the processor, the score to a second piece of content of the plurality of pieces of content based on the voice evaluation associated with the portion of the first piece of content (para [0044-45], where a predicted evaluation value is calculated on unvalued content items using a relational expression, and where similarity degree is determined),  
wherein the second piece of content is similar to the selected first piece of content (para [0044-45], where similarity degree is determined);
selecting, by the processor, the second piece of content based on the assigned first score (para [0044-45], where content items are ranked by similarity); and
controlling, by the processor, reproduction of the selected second piece of content (para [0044-45], where the items are displayed by degree of similarity).  
Tateno does not teach:
recognizing, by a processor of an information processing device, a user corresponding to the information processing device;
controlling, by the processor, reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list at a first timing based on the recognition of the user;
recognizing, by the processor, a voice of the user at a second timing, wherein
determining, by the processor, a response time based on a difference between the first timing and the second timing;
comparing, by the processor, the response time and a determined period of time;

one of the positive evaluation or the negative evaluation, and
a result of the comparison between the response time and the determined period of time;
Balasubramanian teaches:
recognizing, by a processor of an information processing device, a user corresponding to the information processing device (para [0022], where the user’s general preferences are known, indicating the user is recognized);
controlling, by the processor, reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list at a first timing based on the recognition of the user (para [0022], where more information related to the item of interest, interpreted as the piece of content, is presented, where the more information constitutes a content list, based on the user’s general preferences);
recognizing, by the processor, a voice of the user at a second timing (para [0025], where voice biometric authentication is performed),
determining, by the processor, a score corresponding to the first piece of content (para [0023], where the score is interpreted as the sentiment deduced from the user’s utterance, using context in the user’s environment and the user’s pitch and volume), wherein
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno by using the user information of Balasubramanian (Balasubramanian para [0022-25]) in the content scoring of Tateno (Tateno para [0044-45]) by using the user profile information as well as contextual information, in order to provide more information to a user, such as in an advertising platform (Balasubramanian para [0022].
Ahopelto teaches:
determining, by the processor, a response time based on a difference between the first timing and the second timing (para [0057], where a response time is determined);
comparing, by the processor, the response time and a determined period of time (para [0057], where a response time is compared to another response time, interpreted as the determined period of time);
determining, by the processor, a score that indicates a preference of the user to the first piece of content (para [0055-57], where the preference value is the score), wherein the determination of the first score is based on a combination of:
one of the positive evaluation or the negative evaluation (para [0055], where the positive or negative comment affects the preference value), and
a result of the comparison between the response time and the determined period of time (para [0057], where the weighting from the response time comparison affects the preference value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by using the preference evaluation of Ahopelto (Ahopelto para [0055-57]) in the content scoring of Tateno in view of Balasubramanian (Tateno para [0044-45]) in order to search users in a network (Ahopelto para [0007]).

Regarding claim 15, Tateno teaches:
A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing device, cause the processor to execute operations (Fig. 11 element 211, para [0172], where a removable medium is used), the operations comprising:
wherein the voice of the user corresponds to a voice evaluation associated with the portion of the first piece of content (para [0031], where the speech of the user corresponds to an evaluation sentence), and
determining a score that indicates a preference of the user to the first piece of content, wherein the determination of the score is based on a combination of:
one of the positive evaluation or the negative evaluation (Fig. 1 element 12-13, para [0031-33], where the system extracts evaluation information from an evaluation sentence as a positive or negative evaluation or score), and
selecting the first piece of content from the content list based on the score; (para [0044-45], where content items are recommended to the user based on the determined preference), 
assigning the score to a second piece of content of the plurality of pieces of content based on the voice evaluation associated with the portion of the first piece of content (para [0044-45], where a predicted evaluation value is calculated on unvalued content items using a relational expression, and where similarity degree is determined),

selecting the second piece of content based on assigned first score (para [0044-45], where content items are ranked by similarity); and
controlling reproduction of the selected second piece of content (para [0044-45], where the items are displayed by degree of similarity).  
Tateno does not teach:
recognizing a user corresponding to the information processing device;
controlling reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list at a first timing based on the recognition of the user;
recognizing a voice of the user at a second timing,
determining a response time based on a difference between the first timing and the second timing;
comparing the response time and a determined period of time;
determining a score that indicates a preference of the user to the first piece of content, wherein the determination of the score is based on a combination of:
one of the positive evaluation or the negative evaluation, and
a result of the comparison between the response time and the determined period of time;
Balasubramanian teaches:
recognizing a user corresponding to the information processing device (para [0022], where the user’s general preferences are known, indicating the user is recognized);
controlling reproduction of a portion of a first piece of content of a plurality of pieces of content of a content list at a first timing based on the recognition of the user (para [0022], where more information related to the item of interest, interpreted as the piece of content, is presented, where the more information constitutes a content list, based on the user’s general preferences);
recognizing a voice of the user at a second timing (para [0025], where voice biometric authentication is performed),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno by using the user information of Balasubramanian (Balasubramanian para [0022-25]) in the content scoring of Tateno (Tateno para [0044-45]) by using the user profile information as well as contextual information, in order to provide more information to a user, such as in an advertising platform (Balasubramanian para [0022].
Ahopelto teaches:
determining a response time based on a difference between the first timing and the second timing (para [0057], where a response time is determined);
comparing the response time and a determined period of time (para [0057], where a response time is compared to another response time, interpreted as the determined period of time);
determining a first score that indicates a preference of the user to the first piece of content (para [0055-57], where the preference value is the score), wherein the determination of the first score is based on a combination of:
one of the positive evaluation or the negative evaluation (para [0055], where the positive or negative comment affects the preference value), and
a result of the comparison between the response time and the determined period of time (para [0057], where the weighting from the response time comparison affects the preference value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian by using the preference evaluation of Ahopelto (Ahopelto para [0055-57]) in the content scoring of Tateno in view of Balasubramanian (Tateno para [0044-45]) in order to search users in a network (Ahopelto para [0007]).

Claims 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno, in view of Balasubramanian, and Ahopelto, and further in view of Kuramoto (JP2014241498A).

Regarding claim 6, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 1,
Tateno in view of Balasubramanian and Ahopelto does not teach:
wherein the processor is further configured to:
determine a result of morphological analysis of a speech text based on the first voice evaluation; and
determine the first score based on the result of the morphological analysis of the speech text.

wherein the processor is further configured to:
determine a result of morphological analysis of a speech text based on the first voice evaluation (para [0029], where morphological analysis is performed on the input); and
determine the first score based on the result of the morphological analysis of the speech text (para [0029], [0044], where morphological analysis is performed on the input and a preference is determined using a keyword determined in the process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian and Ahopelto by performing the morphological analysis of Kuramoto (Kuramoto para [0029]) on the input of Tateno in view of Balasubramanian and Ahopelto (Tateno para [0031-33]) in order to determine a preference degree based on a determined keyword (Kuramoto para [0044]).

Regarding claim 9, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 1,
Tateno in view of Balasubramanian and Ahopelto does not teach:
wherein the processor is further configured to:
determine a hesitation word in the first voice evaluation; and 
determine the first score based on the determination of the hesitation word in the first voice evaluation.  
Kuramoto teaches:
wherein the processor is further configured to:
determine a hesitation word in the first voice evaluation (para [0038], where “kaa” is a hesitation word); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian and Ahopelto by performing the morphological analysis of Kuramoto (Kuramoto para [0029]) on the input of Tateno in view of Balasubramanian and Ahopelto (Tateno para [0031-33]) in order to determine a preference degree based on a determined keyword (Kuramoto para [0044]).

Regarding claim 12, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 10, wherein
Tateno in view of Balasubramanian and Ahopelto does not teach:
the processor is further configured to:
determine a second score based on a second voice evaluation associated with a plurality of users; and
control output of the second score for each user of the plurality of users.
Kuramoto teaches:
the processor is further configured to:
determine a second score based on a second voice evaluation associated with a plurality of users (para [0048], where a plurality of users share the recommendation device); and
control output of the second score for each user of the plurality of users (para [0048], where the system recommends a program matching preferences for each user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian and Ahopelto by managing preferences of Tateno in view of Balasubramanian and Ahopelto (Tateno para [0044-45) for multiple users as taught .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno, in view of Balasubramanian, and Ahopelto, and further in view of Marx et al. (US 6,173,266 B1), hereinafter referred to as Marx.

Regarding claim 13, Tateno in view of Balasubramanian and Ahopelto teaches:
The information processing device according to claim 1,
Tateno in view of Balasubramanian and Ahopelto does not teach:
wherein the processor is further configured to control output of information that prompts the user for the first voice evaluation in a case where the voice is not recognized within the determined period of time.
Marx teaches:
wherein the processor is further configured to control output of information that prompts the user for the first voice evaluation in a case where the voice is not recognized within the determined period of time (col. 1 line 62 – col. 2 line 9, where if no response is received within a predetermined time, the user is re-prompted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tateno in view of Balasubramanian and Ahopelto by having a prompt as taught by Marx (Marx col. 1 line 62 – col. 2 line 9) from the system of Tateno in view of Balasubramanian and Ahopelto (Tateno Fig. 1) in order to elicit the input (Marx col. 1 line 62 – col. 2 line 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0080048 A1 para [0039] teaches prompting a user if a threshold time is exceeded; US 2002/0051522 A1 para [0097] teaches prompting a user is a response is either not recognized or not received.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658